Title: John Adams to John Quincy Adams, 18 May 1781
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Amsterdam May 18. 1781
     
     I have this Morning received yours inclosing a Letter from the Duke de la Vauguion.
     Please to inform me in your next, when the Vacation begins. It is my Design that you shall come and spend a Part of the Vacation with me.—I approve very much of your taking the Delft Gazette the Writer of which is a great Master of his Language, and is besides a very good Friend to his Country and to yours.
     You go on, I presume, with your latin Exercises: and I wish to hear of your beginning upon Sallust who is one of the most polished and perfect of the Roman Historians, every Period of whom, and I had almost said every Syllable and every Letter is worth Studying.
     In Company with Sallust, Cicero, Tacitus and Livy, you will learn Wisdom and Virtue. You will see them represented, with all the Charms which Language and Imagination can exhibit, and Vice and Folly painted in all their Deformity and Horror.
     You will ever remember that all the End of study is to make you a good Man and a useful Citizen.—This will ever be the Sum total of the Advice of your affectionate Father,
     
      John Adams
     
    